DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  the word ‘the’ should be before the limitation: ‘CPE devices’.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the words ‘which is’ should be before the limitation: ‘a second acceptance window’.  The comma can be removed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 6, 7, 10, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 8, 11, 12, 18, 19, 20, and 21 of U.S. Patent No. 10,033,431. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent mentioned above disclose: 
Regarding pending claim 1, claims 1, 11, and 21 in the cited patent discloses: ‘…registering the at least one CEP that registers after the joining phase is finished in a hold status that assigns the at least one CPE to a prepared-to-join group…’.
Regarding pending claims 2 and 10, claims 1, 11, and 21 in the cited patent discloses: ‘…to register the at least one CPE in a hold status comprises to keep a line coupled to the at least one CPE...’.
Regarding pending claim 3, claims 6 and 18 in the cited patent discloses: ‘…to send a signal to the at least one CPE without impacting performance of a joining line connection, or to send a signal to the at least one CPE without impacting performance of a line in Showtime…’.
Regarding pending claim 4, claims 7 and 19 in the cited patent discloses: ‘…the signal includes a Flag Tone…’.
Regarding pending claim 6, claims 2 and 12 in the cited patent discloses: ‘…generating a signal to the at least one CPE that indicates that the at least one CPE will be registered at a later time…’.
Regarding pending claim 7, claims 8 and 20 in the cited patent discloses: ‘…providing another joining phase after the joining phase to register the at least one CPE that registers after the joining phase is finished…’.
Regarding pending claim 11, claims 8 and 20 in the cited patent discloses: ‘…providing another joining phase after the joining phase to register the at least one CPE that registers after the joining phase is finished…’.
Regarding pending claim 12, claims 1, 11, and 21 in the cited patent discloses: ‘…the group of CPEs includes initializing CPEs and vectored CPEs…’.
Claims 1, 2, 3, 4, 6, 7, 10, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 8, 11, 12, 18, 19, and 20 of U.S. Patent No. 10,623,053. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent mentioned above disclose: 
	Regarding pending claim 1, claims 1 and 11 in the cited patent discloses: ‘…registering the at least one CEP that registers after the joining phase is finished in a hold status that assigns the at least one CPE to a prepared-to-join group…’.
Regarding pending claims 2 and 10, claim 11 in the cited patent discloses: ‘…to register the at least one CPE in a hold status comprises to keep a line coupled to the at least one CPE...’.
Regarding pending claim 3, claims 6 and 18 in the cited patent discloses: ‘…to send a signal to the at least one CPE without impacting performance of a joining line connection, or to send a signal to the at least one CPE without impacting performance of a line in Showtime…’.
Regarding pending claim 4, claims 7 and 19 in the cited patent discloses: ‘…the signal includes a Flag Tone…’.
Regarding pending claim 6, claims 2 and 12 in the cited patent discloses: ‘…generating a signal to the at least one CPE that indicates that the at least one CPE will be registered at a later time…’.
Regarding pending claim 7, claims 8 and 20 in the cited patent discloses: ‘…providing another joining phase after the joining phase to register the at least one CPE that registers after the joining phase is finished…’.
Regarding pending claim 11, claims 8 and 20 in the cited patent discloses: ‘…providing another joining phase after the joining phase to register the at least one CPE that registers after the joining phase is finished…’.
Regarding pending claim 12, claims 1 and 11 in the cited patent discloses: ‘…the group of CPEs includes initializing CPEs and vectored CPEs…’.



Claims 1-5 and 7-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 9-24 of U.S. Patent No. 11,245,436. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent mentioned above disclose: 
Regarding pending claim 1, claim 1 in the cited patent discloses: ‘…registering the at least one CEP that registers after the joining phase is finished in a hold status that assigns the at least one CPE to a prepared-to-join group; and transmitting signals to the at least one CPE…’.
Regarding pending claims: 2-5 and 12-24, please reference claims 2-5 and 12-24 in the cited patent in rejecting the pending claims 2-5 and 12-24.
Regarding pending claim: 7, please reference claims 7 and 9 in the cited patent in rejecting the pending claim 7.
Regarding pending claim: 8, please reference claim 10 in the cited patent in rejecting the pending claim 8.
Regarding pending claim: 9, please reference claim 11 in the cited patent in rejecting the pending claim 9.
Regarding pending claim: 10, please reference claim 6 in the cited patent in rejecting the pending claim 10.
Regarding pending claim: 11, please reference claims 7 and 9 in the cited patent in rejecting the pending claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 10 a.m. to 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/Primary Examiner, Art Unit 2653